DETAILED ACTION

In the reply filed 6/22/2022, claims 1, 2, 4, 7, 8, 11-13 are amended. Claims 1, 2, 4-15 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 8, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strack (US 9,682,732). 

Regarding claim 1, Strack teaches: a personal mobility device movable on a surface, comprising:
a frame (2) connected to at least one wheel (4) contactable to the surface;
at least one connection part (8) connected to the frame;
a tiltable boarding part (1) connected to the at least one connection part and configured to enable a user to stand on the boarding part;
a first sensor (12) provided on the frame, the first sensor being configured to measure an inclination of the frame relative to a horizontal plane;
a second sensor (11) provided on the boarding part, the second sensor being configured to measure an inclination of the boarding part relative to the horizontal plane, and
a controller (26) for calculating a difference between the inclination of the frame and the inclination of the boarding part and determining an angular velocity of the personal mobility device based on the calculated difference in inclinations. 
See Figs. 1, 4, 5 and 9, and column 6, lines 30-57. The embodiment shown in Fig. 8 is also considered relevant.  It is noted that the claims describe an intended use of the controller (“for calculating [and] determining”). The use of “for” language implies an intended use, and the prior art does not need to carry out the claimed function to read on the claim. Because the controller (26) from Strack is at least capable of the claimed functions, it meets the claimed limitation. Because the angular velocity is claimed as being based on the difference of the sensed angles from horizontal, angular velocity has been interpreted as a calculated rate of change of the angular difference (i.e. how fast the user tilts the board with respect to the frame).  

Regarding claim 2, Strack teaches: a wheel driving part (motor 9) connected to the wheel and configured to rotate the wheel. See Fig. 1.

Regarding claim 4, Strack teaches: wherein the at least one connection part comprises: a connection member (8) configured to connect the boarding part and the frame to each other; and an elastic part (31, 32) disposed around the connection member, and configured to provide an elastic force to the boarding part when the boarding part is tilted. See Fig. 9. 

Regarding claim 5, Strack teaches: wherein the elastic part is arranged to surround an outer side of the connection member. See Fig. 9. 

Regarding claim 8 Strack teaches:  wherein the boarding part comprises: a boarding support (see the top surface of element 1) configured to support the user; and a connection housing (see the underside of element 1, which houses beam 8) provided on a lower side of the boarding support and connected to the at least one connection part.

Regarding claim 14 Strack teaches: wherein the boarding part is tiltable in at least four directions relative to the frame.  Tilting in at least four directions in facilitated by the spring system (31, 32) best shown in Fig. 9. 

For the purpose of addressing claim 6, a second interpretation of Strack is presented:
Regarding claim 1, Strack teaches: a personal mobility device movable on a surface, comprising:
a frame (2) connected to at least one wheel (4, 6) contactable to the surface;
at least one connection part (15, 16) connected to the frame;
a tiltable boarding part (1) connected to the at least one connection part and configured to enable a user to stand on the boarding part;
a first sensor (12) provided on the frame, the first sensor being configured to measure an inclination of the frame relative to a horizontal plane;
a second sensor (11) provided on the boarding part, the second sensor being configured to measure an inclination of the boarding part relative to the horizontal plane, and
a controller (26) for calculating a difference between the inclination of the frame and the inclination of the boarding part and determining an angular velocity of the personal mobility device based on the calculated difference in inclinations. 
See Figs. 1, 4 and 6, and column 6, lines 30-57. The embodiment shown in Fig. 8 is also considered relevant.  It is noted that the claims describe an intended use of the controller (“for calculating [and] determining”). The use of “for” language implies an intended use, and the prior art does not need to carry out the claimed function to read on the claim. Because the controller (26) from Strack is at least capable of the claimed functions, it meets the claimed limitation. Because the angular velocity is claimed as being based on the difference of the sensed angles from horizontal, angular velocity has been interpreted as a calculated rate of change of the angular difference (i.e. how fast the user tilts the board with respect to the frame).  

Regarding claim 6, Strack teaches: a wherein the at least one connection part includes two connection parts (15, 16) provided and arranged to be spaced at a predetermined distance from each other. See Fig. 6. 

Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 8,256,779).

Regarding claim 13, Johnson teaches: a personal mobility device comprising: 
a frame (112) having a top surface and a bottom surface;
a plurality of wheels (115) spaced from each other and connected to the bottom surface of the frame;
a connection part (best shown in Fig. 4A) connected to the top surface of the frame; and 
a boarding part (110) connected to the connection part to be tiltable, 
wherein the connection part comprises: 
a fixed housing (404) attached to the top surface of the frame,
an elongated connection member (424) configured and arranged to be affixed to the fixed housing so that a longitudinal axis of the connection member extend orthogonally relative to and between the boarding part and the fixed housing to connect the boarding part to the frame; and 
an elastic part (406) disposed around the connection member and configured to provide an elastic force to the boarding part when the boarding part is tilted relative to the frame.
Relevant elements are best shown in Figs. 2 and 4A. 

Regarding claim 15, Johnson further teaches: wherein the boarding part includes a connection housing (412) fixed to a lower side of the boarding part and connected to the connection member. Relevant elements are best shown in Fig. 4A. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strack, as applied in either interpretation above, in further view of Zheng (US 10,160,503).

Regarding claim 12, Strack fails to disclose: wherein the at least one wheel comprises an in-wheel motor provided therein. Zheng teaches a personal mobility device having at least one wheel which comprises an in-wheel motor provided therein (see column 1, lines 22-23). Before the effective filing date of the claimed invention, it would be obvious to provide the motors from Strack as in-wheel motors, as suggested by Zheng; the motivation being: to save space, and for reduction in weight (since no reducer would be needed with an in-wheel motor). 

Allowable Subject Matter
Claims 7, and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   Strack does not teach or suggest the limitations of claims 7, 9, 10, or 11. None of the prior art, alone or in combination, anticipates or renders obvious the subject matter of claims 7, 9-11.  To modify Strack or any other prior art of record to arrive at the invention set forth by claims 7, 9-11 would be unobvious and improper hindsight. 

Response to Arguments
Applicant's arguments filed 5/27/2022 have been fully considered.  Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403. The examiner can normally be reached 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMA K FRICK/            Primary Examiner, Art Unit 3618